DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 7/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,007,211 B2, US Patent No. 8,712,259 B2, US Patent No. 8,606,124 B2, US Patent No. 8,150,275 B2, & US Patent No. 10,386,752 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Allowable Subject Matter
Claims 21-40 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 21, 
The prior art does not disclose or suggest the claimed “a second gear having a different diameter from the first gear and configured to rotate the conveying member; a body having a plurality of light incidence parts and configured to rotate about a central axis with the first gear, the plurality of light incidence parts configured to rotate about the central axis with the body” in combination with the remaining claim elements as set forth in claim 21.  
Regarding claim 27, 

Regarding claim 34, 
The prior art does not disclose or suggest the claimed “a first gear configured to rotate the agitating member; a body having a plurality of light incidence parts and configured to rotate about a central axis with the first gear, the plurality of light incidence parts configured to rotate about the central axis with the body; and a gear cover which covers a part of the first gear” in combination with the remaining claim elements as set forth in claim 34.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647